 Case 20-18089 Doc 40 Filed 01/21/21 Entered 01/21/21 07:54:52 Desc Main
    UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
                              Document Page 1 of 1
RE: TINA AOFOLAJU                                              ) Case No. 20 B 18089
                                                               )
                                                   Debtor      )Chapter 13
                                                               )
                                                               ) Judge: JACK B SCHMETTERER



                                                      NOTICE OF MOTION

   TINA AOFOLAJU                                                             DAVID M SIEGEL
                                                                             via Clerk's ECF noticing procedures
   4423 N SHERIDAN RD #506
   CHICAGO, IL 60640


   Please take notice that on February 17, 2021 at 11:00 am., I will appear before the Honorable Judge JACK
   B SCHMETTERER or any judge sitting in the judge's place, present the motion set forth below.

   This motion will be presented and heard electronically using AT&T Teleconference.
   No personal appearance in court is necessary or permitted. To appear and be heard on the motion, you must
   call this toll-free number: 1-877-336-1839. Then enter access code 3900709 followed by the pound (#)
   sign.

   If you object to this motion and want it called on the presentment date above, you must file a Notice of
   Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the
   motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant
   the motion in advance without a hearing.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL 60603 or by the methods indicated on January
   21, 2021.

                                                                                                      /s/ M.O. Marshall

                  TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

   Now comes M.O. Marshall, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On October 01, 2020 the debtor filed a petition under Chapter 13 of Title 11 U.S.C.

   2. Pursuant to 11 U.S.C. § 1326 (a)(1), "Unless the court orders otherwise, the debtor shall commence
      making payments not later than 30 days after the date of filing of the plan or the order for relief,
      whichever is earlier..."

   3. That the debtor has failed to make timely plan payments to the Chapter 13 Trustee.

   Monthly payment           725.00         Arrears      $1,425.00               Last date paid    11/18/2020


   WHEREFORE, the Trustee prays that this case be dismissed pursuant to § 1307 (c) (4) for failure by the
   debtor to commence making timely payments pursuant to § 1326 (a) (1).




                                                                                      Respectfully submitted,
   M.O. MARSHALL
   CHAPTER 13 TRUSTEE                                                                 /s/ M.O. Marshall
   55 East Monroe, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
